     Case
      Case1:14-md-02548-VEC
            1:14-mc-02548-VEC Document
                               Document347-2
                                        60 Filed
                                             Filed01/03/19
                                                   12/17/18 Page
                                                             Page1 2ofof1112




               UNITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF NEW YORK
                                                       USDC SDNY
                                                       DOCUMENT
INRE:                                                  ELECTRONICALLY FILED
                                  14-MD-2548-VEC       DOC #:
COMMODITY EXCHANGE, INC., GOLD    14-MC-2548-VEC       DATE FILED: 1/3/2019
FUTURES AND OPTIONS TRADING
LITIGATION                        The Honorable Valerie E. Caproni


This Document Relates to:

ALL ACTIONS



     REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE IN THE
    AUTHORIZATION OF A COMMISSIONER PURSUANT TO THE HAGUE
 CONVENTION OF 18 MARCH 1970 ON THE TAKING OF EVIDENCE ABROAD IN
                  CIVIL OR COMMERCIAL MATTERS


       A request is hereby made by the United States District Court for the Southern District

of New York, at 40 Foley Square, New York, New York 10007, UNITED STATES OF

AMERICA, to the Ministere de la Justice, Direction des Affaires Civiles et du Sceau, Bureau de

l'entraide civile et commerciale intemationale (D3), 13, Place Vendome, 75042 Paris Cedex

01, FRANCE, for assistance in obtaining document discovery from Societe Generale ("SG"), a

defendant in the above-captioned actions. This request is made pursuant to Chapter II of the

Hague Convention of 18 March 1970 on the Taking of Evidence in Civil or Commercial Matters

(the "Hague Convention").
        Case
         Case1:14-md-02548-VEC
               1:14-mc-02548-VEC Document
                                  Document347-2
                                           60 Filed
                                                Filed01/03/19
                                                      12/17/18 Page
                                                                Page2 3ofof1112




   1.     Sender                                    The Honorable Valerie E. Caproni
                                                    United States District Judge
                                                    United States District Court for the Southern
                                                    District ofNew York
                                                    Thurgood Marshall United States Courthouse
                                                    40 Foley Square
                                                    New York, New York 10007-1312
                                                    UNITED STATES OF AMERICA

   2.    Central Authority of the Requested         Ministere de la Justice
         State                                      Direction des Affaires Civiles et du Sceau
                                                    Bureau de l'entraide civile et commerciale
                                                    (D3)
                                                    13, Place Vendome
                                                    75042 Paris Cedex 01
                                                    FRANCE

   3.    Person to whom the executed request        Marc J. Gottridge
         is to be returned                          Hogan Lovells US LLP
                                                    875 Third Avenue
                                                    New York, New York
                                                    UNITED STATES OF AMERICA


                                                    SG also designates the appointed
                                                    Commissioner, Mr. Alexander Blumrosen,
                                                    to accept service of the Hague Convention
                                                    authorization and notifications from the
                                                    French governmental authorities related to
                                                    the Hague Convention proceedings on
                                                    SG's behalf.     The Commissioner shall
                                                    transmit     such      authorization    and
                                                    notifications to counsel for Plaintiffs and
                                                    SG simultaneously.

         In conformity with Chapter II, Article 17 of the Hague Convention, the United States

District Court for the Southern District of New York presents its compliments to the Ministere

de la Justice and has the honor to submit the following request:




                                                2
     Case
      Case1:14-md-02548-VEC
            1:14-mc-02548-VEC Document
                               Document347-2
                                        60 Filed
                                             Filed01/03/19
                                                   12/17/18 Page
                                                             Page3 4ofof1112




4.    Specification of the date by which the         The requesting authority would greatly
      requesting authority requires receipt of       appreciate a response to the Request that will
      the response to the Request for                allow SG to produce the required documents
      International    Judicial    Assistance        and data by May 31,2019.
      ("Request")

5.    Requestingjudicial authority                   United States District Court
                                                     Southern District ofNew York
                                                     Thurgood Marshall United States Courthouse
                                                     40 Foley Square
                                                     New York, New York 10007-1312
                                                     UNITED STATES OF AMERICA


6.    To the competent authority of                  The Republic of France


7.    Name of the case and any identifying In re Commodity Exch., Inc., Gold Futures and
      number                               Options Trading Litigation, Case No. 14-MD-
                                           2548 (VEC) (S.D.N.Y.)




8.    Names ofPlaintiffs                             American Precious Metals, Ltd., Norman
                                                     Bailey, Patricia Benvenuto, Michel de
                                                     Chabert-Ostland, Campania Minera Dayton,
                                                     Edward R. Derksen, Frank Flanagan,
                                                     Thomas Galligher, KPFF Investment, Inc.,
                                                     Duane Lewis, Larry Dean Lewis, Kevin
                                                     Maher, Robert Marechal, David Markun,
                                                     Blanche McKennon, Kelly McKennon,
                                                     Thomas Moran, Eric Nalven, Nando, Inc., J.
                                                     Scott Nicholson, Albert Semrau, Richard
                                                     White, White Oak Fund LP, and David
                                                     Windmiller

      Names and addresses of Plaintiffs'             DanielL. Brockett
      representatives                                QUINN EMANUEL URQUHART &
                                                     SULLIVAN, LLP
                                                     51 Madison A venue, 22nd Floor
                                                     New York, New York 10010
                                                     Telephone: (212) 849-7000
                                                     Fax: (212) 849-7100
                                                     danbrockett@quinnemanuel.com



                                                 3
Case
 Case1:14-md-02548-VEC
       1:14-mc-02548-VEC Document
                          Document347-2
                                   60 Filed
                                        Filed01/03/19
                                              12/17/18 Page
                                                        Page4 5ofof1112



                                       Sami H. Rashid
                                       QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
                                       51 Madison A venue, 22nd Floor
                                       New York, New York 10010
                                       Telephone: (212) 849-7000
                                       Fax: (212) 849-7100
                                       samirashid@quinnemanuel.com

                                       Alexee Deep Conroy
                                       QUUfflEMANUELURQUHART&
                                       SULLIVAN, LLP
                                       51 Madison A venue, 22nd Floor
                                       New York, New York 10010
                                       Telephone: (212) 849-7000
                                       Fax: (212) 849-7100
                                       alexeeconroy@quinnemanuel.com

                                       Jeremy D. Andersen
                                       QUUfflEMANUELURQUHART&
                                       SULLIVAN, LLP
                                       865 South Figueroa Street, I Oth Floor
                                       Los Angeles, California 900 17
                                       Telephone: (213)443-3000
                                       Fax: (213)443-3100
                                       jeremyandersen@quinnemanuel.com

                                       Chris R. Barker
                                       QUUffl EMANUEL URQUHART &
                                       SULLIVAN, LLP
                                       865 South Figueroa Street, 1Oth Floor
                                       Los Angeles, California 900 17
                                       Telephone: (213)443-3000
                                       Fax: (213)443-3100
                                       chrisbarker@quinnemanuel .com

                                       Merrill G. Davidoff
                                       BERGER MONTAGUE PC
                                       1818 Market Street, Suite 3600
                                       Philadelphia, Pennsylvania 19103
                                       Telephone: (215) 875-3000
                                       Fax: (215) 875-4604
                                       mdavidoff@bm.net




                                   4
     Case
      Case1:14-md-02548-VEC
            1:14-mc-02548-VEC Document
                               Document347-2
                                        60 Filed
                                             Filed01/03/19
                                                   12/17/18 Page
                                                             Page5 6ofof1112




                                                  Martin I. Twersky
                                                  BERGER MONTAGUE PC
                                                  1818 Market Street, Suite 3600
                                                  Philadelphia, Pennsylvania 191 03
                                                  Telephone: (215) 875-3000
                                                  Fax: (215) 875-4604
                                                  mtwersky@bm.net

                                                  Michael C. Dell' Angelo
                                                  BERGER MONTAGUE PC
                                                  1818 Market Street, Suite 3600
                                                  Philadelphia, Pennsylvania 191 03
                                                  Telephone: (215) 875-3000
                                                  Fax: (215) 875-4604
                                                  mdellangelo@bm.net

                                                  Zachary D. Caplan
                                                  BERGER MONTAGUE PC
                                                  1818 Market Street, Suite 3600
                                                  Philadelphia, Pennsylvania 19103
                                                  Telephone: (215) 875-3000
                                                  Fax: (215) 875-4604
                                                  zcaplan@bm.net

                                                  Counsel for Plaintifft and the Proposed Class

9.    Name of relevant Defendant                  Societe Generale
                                                  Registered Office:
                                                    29 Boulevard Haussmann
                                                    75009 Paris
                                                    FRANCE
                                                  Administrative Offices:
                                                    Tour Societe Generate
                                                    17 Cours de Valmy,
                                                    92972 Paris-La Defense
                                                    FRANCE
                                                  RC.S. PARIS (Registration Number- Paris
                                                  Commercial Registry): 552 120 222

10. Name and address of            relevant       Marc J. Gottridge
    Defendant's representatives                   HOGAN LOVELLS US LLP
                                                  875 Third Avenue
                                                  New York, New York
                                                  UNITED STATES OF AMERICA




                                              5
Case
 Case1:14-md-02548-VEC
       1:14-mc-02548-VEC Document
                          Document347-2
                                   60 Filed
                                        Filed01/03/19
                                              12/17/18 Page
                                                        Page6 7ofof1112




 Nature and purpose ofthe proceedings       Beginning in February 2014, Plaintiffs filed
 and summary of the facts                   numerous actions in federal courts in the
                                            United States (the "Actions"), naming SG
                                            and other banks and companies - including
                                            The Bank of Nova Scotia, Barclays Bank pic,
                                            HSBC Bank pic, and The London Gold
                                            Market Fixing Limited - as defendants. The
                                            Actions were then centralized before the
                                            United States District Court for the Southern
                                            District ofNew York (the "Court") and
                                            assigned to the Honorable Valerie E.
                                            Caproni, United States District Judge. The
                                            current operative pleading in the Actions is
                                            the Third Consolidated Amended Class
                                            Action Complaint (the "Complaint"), which
                                            Plaintiffs, on their own behalves and on
                                            behalf of a putative class, filed in the United
                                            States District Court for the Southern District
                                            ofNew York on June 16, 2017, as limited by
                                            the Court's Orders filed on October 3, 2016
                                            and July 25,2018.

                                            In the Complaint, Plaintiffs have alleged,
                                            inter alia, that SG and the other defendants
                                            conspired to manipulate the price of gold
                                            during the alleged Class Period of January 1,
                                            2004 through December 31, 2012 (as limited
                                            by the Court), in particular through their
                                            alleged conduct in connection with the
                                            afternoon London Gold Market Fixing.
                                            Plaintiffs further allege that Defendants
                                            profited from this manipulation through
                                            various means, including the trading of gold
                                            derivatives. On the basis of the allegations of
                                            the Complaint, Plaintiffs have asserted seven
                                            claims for relief. Claim One asserts that the
                                            defendants participated in an agreement in
                                            restraint of trade in violation of the Sherman
                                            Antitrust Act; Claims Two through Six assert
                                            that the defendants violated certain

                                        6
Case
 Case1:14-md-02548-VEC
       1:14-mc-02548-VEC Document
                          Document347-2
                                   60 Filed
                                        Filed01/03/19
                                              12/17/18 Page
                                                        Page7 8ofof1112




                                       provisions of the Commodity Exchange Act
                                       and rules promulgated thereunder by the U.S.
                                       Commodity Futures Trading Commission

                                       SG filed its Answer to the Complaint on
                                       August 18. 2017, denying liability on all of
                                       Plaintiffs' claims and asserting a nwnber of
                                       defenses.

                                       On September 6, 2018, the Court entered as
                                       an order of the Court a Discovery Schedule
                                       (the "Discovery Schedule Order"), which
                                       (among other things): provided for the
                                       parties to serve their initial requests for the
                                       production of docwnents and data no later
                                       than September 24, 20 18; ordered counsel
                                       for the respective parties to meet and confer
                                       to attempt to resolve discovery disputes
                                       without judicial intervention; established a
                                       procedure for the Court to issue rulings on
                                       discovery disputes that cannot be so
                                       resolved; provided for production of
                                       docwnents and data, to take place on a
                                       rolling basis, to commence no later than
                                       January 4, 2019 (subject to the Court's
                                       rulings on any disputed issues applicable to
                                       the docwnents described in paragraph 12
                                       below and/or to the pendency of any disputes
                                       awaiting a ruling by the Court); and required
                                       counsel for each party, subject to the same
                                       caveats, to certifY no later than May 31, 2019
                                       that its production of docwnents, data, and
                                       other materials responsive to the initial
                                       docwnent requests          was substantially
                                       complete.

                                       On September 24, 2018, pursuant to the
                                       Discovery Schedule Order, Plaintiffs'
                                       counsel served on counsel for SG and certain
                                       other Defendants Plaintiffs' First Set of
                                   7
 Case
  Case1:14-md-02548-VEC
        1:14-mc-02548-VEC Document
                           Document347-2
                                    60 Filed
                                         Filed01/03/19
                                               12/17/18 Page
                                                         Page8 9ofof1112



                                        Requests for Production of Documents to the
                                        Fixing Bank Defendants (the "Plaintiffs'
                                        Requests"), pursuant to the Discovery
                                        Schedule and Rule 34 of the Federal Rules of
                                        Civil Procedure. On November 2, 2018,
                                        counsel for SG served on Plaintiffs' counsel
                                        Defendant Societe Generale's Responses and
                                        Objections to Plaintiffs' First Set ofRequests
                                        for Production of Documents to the Fixing
                                        Bank Defendants ("SG's Responses and
                                        Objections").

                                        SG now seeks to voluntarily produce French-
                                        originated documents and data to Plaintiffs
                                        (and the other parties in the above-referenced
                                        action) that are responsive to the Plaintiffs'
                                        Requests, subject to SG's Responses and
                                        Objections, and to the extent production is
                                        agreed between Plaintiffs and SG from time
                                        to time through the meet and confer process
                                        directed by the Court in the Discovery
                                        Schedule Order and/or directed by the Court.

11. Evidence to be obtained             SG will provide to the Commissioner SG's
                                        French-originated documents and data that
                                        are responsive to the Plaintiffs' Requests,
                                        subject to SG's Responses and Objections,
                                        and to the extent production is agreed
                                        between Plaintiffs and SG from time to time
                                        through the meet and confer process directed
                                        by the Court in the Discovery Schedule Order
                                        and/or directed by the Court, for
                                        simultaneous       transmission     by   the
                                        Commissioner to counsel for Plaintiffs and
                                        SG. Counsel for SG will then transmit those
                                        documents and data to counsel for all other
                                        parties to the above-referenced action.




                                    8
 Case
   Case
      1:14-md-02548-VEC
        1:14-mc-02548-VECDocument
                          Document347-2
                                    60 Filed
                                        Filed01/03/19
                                              12/17/18 Page
                                                        Page910
                                                              of of
                                                                 1112




12. Documents or other property to be         The documents and data described in the
    inspected                                 Plaintiffs' Requests, subject to SO's
                                              Responses and Objections, and to the extent
                                              production is agreed between Plaintiffs and
                                              SO from time to time through the meet and
                                              confer process directed by the Court in the
                                              Discovery Scheduling Order and/or directed
                                              by the Court.

13. Whether the Plaintiffs and relevant The parties have consented to document
    Defendant    have    consented   to discovery.
    document discovery

14. Suggested   date by     which   any       Documents and data shall be produced on a
    document    discovery    must    be       rolling basis, with the first tranche to be
    completed                                 produced, subject to the Court's rulings on
                                              any disputed issues applicable to the
                                              documents and data described in paragraph
                                              12 above and/or to the pendency of any
                                              disputes awaiting a ruling by the Court that
                                              may affect SO's ability to commence
                                              rolling production of such documents and
                                              data, no later than thirty (30) days from the
                                              Ministere de la Justice's approval of the
                                              Court's Request (unless otherwise extended
                                              by the consent of the parties, which consent
                                              shall not be unreasonably withheld),
                                              provided that, subject to rulings by the
                                              Court and/or the pendency of disputes
                                              submitted to the Court for rulings, all
                                              document and data production pursuant to
                                              this request shall be completed no later
                                              than May 31, 2019, unless such date is
                                              extended by agreement of respective
                                              counsel for Plaintiffs and SO or as
                                              otherwise may be directed or confirmed by
                                              order of the Court.

15. Special methods or procedure to be        None
    followed




                                          9
 Case
  Case1:14-md-02548-VEC
        1:14-mc-02548-VEC Document
                           Document347-2
                                    60 Filed
                                         Filed01/03/19
                                               12/17/18 Page
                                                         Page1011ofof1112




16. Specification of privilege or duty to        Neither this request for international judicial
    refuse to produce documents under the        assistance, the transmission of documents
    law of the State of origin                   and data to the commissioner, nor any
                                                 examination of documents and data by the
                                                 commissioner, shall waive, or be deemed or
                                                 argued to have waived, the attorney-client
                                                 privilege, the work product doctrine, or any
                                                 other privileges, rights, protections or
                                                 prohibitions that may apply to that evidence
                                                 under the laws of France, the United States,
                                                 or New York.

17. Authority appointing Commissioner,           United States District Court for the Southern
    pending approval of the Ministere de         District ofNew York
    la Justice                                   Thurgood Marshall United States Courthouse
                                                 40 Foley Square
                                                 New York, New York 10007-1312
                                                 UNITED STATES OF AMERICA


18. Commissioner                                 Mr. Alexander Blumrosen
                                                 KAB (Kuckenburg Bureth Boineau et
                                                 Associes)
                                                 242 his Bd Saint Germain
                                                 75007 Paris, France
                                                 T: +33 1 48 88 80 80
                                                 a.blumrosen@avokab.com


                                                 Attached hereto is the Order of the United
                                                 States District Court for the Southern District
                                                 of New York, appointing Alexander
                                                 Blumrosen as Commissioner, pending the
                                                 approval of the Ministere de la Justice.




                                            10
     Case
      Case1:14-md-02548-VEC
            1:14-mc-02548-VEC Document
                               Document347-2
                                        60 Filed
                                             Filed01/03/19
                                                   12/17/18 Page
                                                             Page1112ofof1112




    19. The costs of the Hague Convention          All costs of this Hague Convention process,
        proceedings,     including,   without      including, without limitation, the fees ofthe
        limitation,  the      fees   of   the      Commissioner, translation fees for these
        Commissioner, translation fees or          motion papers, and any transmittal costs for
        costs, and for the transmission of         the documents and data, will be borne by
        productions will be borne by               SG. Each party will be responsible for the
                                                   fees and expenses, if any, of its own
                                                   attorneys relating to any proceedings
                                                   ansmg from this Hague Convention
                                                   process; however, if counsel are required to
                                                   travel to France to attend any proceedings
                                                   ansmg from this Hague Convention
                                                   process, SG will bear the reasonable travel-
                                                   related expenses for one attorney for
                                                   Plaintiffs.



       This Court expresses its appreciation to the Ministere de la Justice for its courtesy and

assistance in this matter.

Dated: New York, New York
        January 3, 2019


                                                    Valerie E. Caproni
                                                    United States District Judge




                                              11
